WILBUR, Circuit Judge.
This is a companion case to United States v. Central Stockholders’ Corporation of Vallejo, a Corporation, and Southern California Edison Company, a Corporation (C. C. A.) 52 F.(2d) 322, decided August 29, 1931, and on the authority of that ease the decree of dismissal is amended to provide that the dismissal is without prejudice to the proprietary rights of the United States in and to its public lands and water rights appurte.nant thereto, and as thus modified is affirmed.